DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Group I claims 1-2, 3-5,7-12 and 20-23 in the reply filed on 5/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that the dependency of claim 23 is amended to a process claims 13, thus claim 23 belongs to a non-elected invention Group II.
Claims 13-18 and 23 are withdrawn from further consideration on the merits as drawn to non-elected invention Groups II and III.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the product claimed is a “foam structure” implying that the compositions is already foamed.  However, are the expandable particle diameter as claimed refers to a particle size of unexpended particle (as evident from [0109]).  Thus, the claim is confusing.
It is also noted that a question of enablement may be raise should the claimed particle size is actually refers to expanded particles in the foam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 4, 5, 7-12 and 20-22 are   rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0249255 to Jacobs et al., (hereinafter (“Jacobs”) in combination with US PGPub 2012/0045603 to Zerafati et al.,(hereonafter “Zerafati”)  and further in combination with US PGPub 2005/0031811 to Mehan et al., (hereinafter “Mehan”).
Jacobs discloses a crosslinked fluoropolymer foam structure comprising: - fluoropolymer polyvinylidene fluoride (PVDF) polymer; and a foaming agent.  See the entire document, examples. The foaming agent may be  in the form of expandable microspheres, Expancel [0053].
The PVDF polymer used in illustrative example 2, for instance, is Kynar Flex 2500-20 polymer which is 85/15 VDF/ hexafluoropropene  copolymer, exhibiting melt viscosity of  about 8 Kpoise at 100 sec-1 and 232 °C.
It is noted that the carrier resin for additive is very often the same resin as the base resin (see discussion of “Masterbatches in Zerafati”), thus in the foamed structure the carrier resin is indistinguishable over the base resin. 
The amounts of blowing agent in illustrative examples fully correspond to the claimed amounts. 
The densities of the foamed obtained in illustrative examples are at least 75 percent less than the density of the PVDF polymer fluoropolymer prior to being foamed.
Further, varying the densities of any foamed product by inclusion of various amounts of foaming agent and processing conditions would have been at least obvious for an ordinary artisan.
Jacobs further expressly disclose various additives suitable for the invention. [0054]
Jacobs reference does not specifically address the particle size of unexpanded Expancel particles, thus implying that any known Expancel DU pareticles are suitable for the invention.  Expancel DU product of the claimed (unexpanded) diameter are well known in the art (see, for example, Mehan, [0023-24]) and, as such would have been obvious for use in foamable compositions of Jacobs with reasonable expectation of success. 
It is further noted that Mehan expressly discloses advantages of using expandable micropsheres as a foaming agent for foaming various polymer based materials, including fluoropolymers, thus providing express teaching for shoosing expandable microspheres in the invention of Jacobs.  
Jacobs does not disclose making masterbatches of foaming agents.  As noted above, when PVDF carrier based mastrbatches are used in foaming PVDF base resins, the resulting foamed structure  is indistinguishable from the foam structures obtained without using masterbatches.
However, it is known in the art to add various additives (especially solid particulate additives) to a base polymer in the form of a materbatch comprising the additive and a carrier resin compatible with the base resin for better dispersion of  the additive in the base resin.   See, for example, Zerafati, “Master Batch” and “PVDF Foam Manufacture using a Master Batch” sections in [0046 et seq] for disclosure of foaming agents masterbatcjes for foaming base fluoropolymers. 
The loading amounts of foaming agent in the masterbatches disclosed  in Zerafati fully correspond to the amounts as claimed. [0061].  
Zerafati further discloses various suitable carrier resins that are compatible wit the base PVDF polymer and such disclosed resins.
In illustrative examples Zerafati discloses carrier fluoropolymer resins with melt viscosity as low as 6 Kpoise, and also discloses that suitable melt viscosity of the base resin is up to 55 Kpoise, thus making carrier fluoropolymers with lower melt viscosity that is at least a factor or 5 times lower than the melt viscosity of the polyvinylidene fluoride matrix polymer to which it will be added obvious.  Further, Zerafati expressly discusses that viscosity of the carrier resin to be blended into the base resin influences processabilty of the compositions and allows for processing compositions at lower ten=mperatures.  Thus, determining  (or lowering) the melt viscosity of the carrier resin such to obtain compositions with desired processing temperatures would have been within routine experimentation of an ordinary artisan.
Jacobs further discloses suitability of the foams in production of  gaskets or cable insulation  (part of cable structures) [0059], abstract. 
In the alternative, it would have been obvious to sue microencapsulated foaming agent in compositions of Zerafati since Mehan discloses advantages of suing such foaming agents for foaming various base resins, including fluoropolymers, and Jacobs expressly discloses functional equivalence of Expancell and other foaming agents disclosed as suitable in the invention of Zerafati. 
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references and using expandable microsphere foaming agent materbatches for production of foaming structures of Jacobs would have been obvious to achieve improvements of using such foaming agents and masterbatches as pre disclosure of the secondary references as discussed above and in the absence of showing unexpected results that can be attributed to use of the foaming agent masterbatches. 
In the alternative, it would have been obvious to use Expancell in invention of Zerafati as known functional equivalency to foaming agents disclosed in Zerafati and also in view of teachings of Mehan disclosing advantages of using such microencapsulated foaming agents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765


ISZ